Citation Nr: 1102182	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  10-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether the reduction of the disability evaluation for the 
Veteran's service-connected lacerated semi-lunar cartilage with 
medial meniscectomy and degenerative joint disease of the right 
knee from 40 percent to 10 percent, effective June 1, 2010, was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to February 
1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2010 rating decision of the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced the Veteran's disability evaluation for his 
service-connected lacerated semi-lunar cartilage with medial 
meniscectomy and degenerative joint disease of the right knee 
from 40 percent to 10 percent disabling, effective June 1, 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2010, the Veteran submitted a timely substantive 
appeal to the Board via a VA Form 9, on which he indicated that 
he wanted a Board hearing at the local RO.  There is no 
indication that the Veteran has been scheduled for his requested 
Board hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal without 
affording the Veteran an opportunity to appear at the requested 
hearing.  Therefore, a remand is required for the scheduling of a 
travel board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 20.700(a) (2010).

In view of the foregoing, to ensure full compliance 
with due process requirements, the case is REMANDED 
to the RO for the following development:

Schedule the Veteran for a Travel Board 
hearing at the RO in Salt Lake City, Utah.  
The Veteran and his representative should 
be notified of the date and time of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


